Citation Nr: 0530464	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which found that new and material 
evidence had been submitted to reopen a claim for service 
connection for a low back disability (including the post-
operative residuals of a herniated nucleus pulposus), but 
denied the merits of the claim for service connection.  In 
June 2001, the Board also found that new and material 
evidence had been submitted to reopen the claim for service 
connection.

The Board most recently remanded matter to the RO via the 
Appeals Management Center (AMC) in March 2004 for the purpose 
of obtaining additional evidence.  In February 2005, the 
matter was returned to the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A disability of the lumbar spine (status post herniated 
nucleus pulposus) was not manifested in service, and the 
preponderance of the evidence is against a finding that there 
is a nexus between the veteran's lumbar spine disability and 
his active service.


CONCLUSION OF LAW

Lumbar spine disability (status post herniated nucleus 
pulposus) was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in October 2002 and March 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for service connection.  The March 
2004 letter specifically informed the veteran to provide 
"any other evidence or information" to VA that he felt 
would support his claim.  The October 2002 and March 2004 
letters therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The April 2000 rating decision, June 2000 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC) 
dated in February 2002, April 2003, and January 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The January 2005 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Medical records and reports have been obtained from 
a Dr. Hosegood, G. Stewart, M.D., R.B. Bellegarrigue, M.D., 
the Tampa VA Medical Center, and Orlando VA Outpatient 
Center.  Neither the veteran nor his representative have 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  Indeed, in a 
statement received in March 2004, the veteran indicated that 
he did not have any additional evidence to submit.  In 
February 2005, he asked that his file be returned to the 
Board for appellate consideration without further delay at 
the RO.  The veteran was afforded a VA examination in January 
2002 for the purpose of determining the nature and etiology 
of the veteran's lumbar spine disability.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
October 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in January 2005.  

Analysis

The veteran claims that he currently suffers from a lumbar 
spine disability, and that said disability was the result of 
traumas that he suffered during his active service.  He 
asserts that his duties as a wireman placed considerable 
stress and strain on his low back.  He also maintains that he 
fell from heights on several occasions that resulted in low 
back injury.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records show that the veteran fractured the 
fifth finger of his right hand in November 1969.  He reported 
that he fell from a pole and landed on his right hand.  There 
were no findings related to an injury of the low back.  In 
August 1970, the veteran was seen for complaints of back 
pain.  He provided a history of pain on the right side of his 
back for the past three weeks.  There was mild right 
paraspinal tenderness.  There was no vertebral tenderness or 
pain on leg raising.  There was no mention of trauma to the 
lumbar spine.  The impression was muscle pain.  There were 
also no subsequent service medical records related to low 
back problems.  

The veteran filed a claim for compensation in May 1971 and 
mentioned several disabilities, but did not indicate any back 
problems.  Moreover, when he was examined for VA purposes in 
October 1971, the veteran made no reference to a lumbar spine 
injury or chronic disability of the low back.  He had a full 
range of motion of the spine.  In sum, there is no evidence 
of a chronic disability of the low back in service.  
Therefore the evidence must demonstrate an etiological 
relationship between current lumbar spine disability (status 
post herniated nucleus pulposus) and his period of active 
service.

The first post-service medical evidence showing treatment for 
complaints of low back pain are in records from Dr. Hosegood 
dated in 1985.  Moreover, a disability of the lumbar spine (a 
herniated nucleus pulposus) was not documented until 1988, 
which was 17 years post service discharge.  

In this regard, the preponderance of the evidence fails to 
establish an etiological relationship between the veteran's 
current lumbar spine disability and his active service.  The 
evidence supporting the veteran's claim consists of two 
statements submitted by Dr. Stewart.  In a statement dated in 
March 2000, Dr. Stewart indicated that the veteran had been 
his patient since 1998.  He said that the veteran had 
provided a history of back problems since his active service, 
and that his duties in service consisted of climbing and 
significant stress on the back, which included a number of 
falls from height.  Dr. Stewart said the veteran had come to 
him with a history of back surgery in 1988.  Based on the 
history provided by the veteran, his personal knowledge of 
the veteran, and his knowledge of the veteran developing 
advanced spine problems at a young age, Dr. Stewart opined 
that the veteran's lumbar spine difficulties were consistent 
with the history of in-service injuries that had been 
described to him.  The August 2001 statement contained nearly 
identical findings.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Here, Dr. Stewart clearly 
noted that his opinion was based in part on the history 
provided to him by the veteran and without a review of 
service medical records.  There was no discussion of what 
effect post service back trauma may have had on his 
disability.  See September 1996 VA examination report (citing 
history of hurting his back while lifting a trailer several 
years after he was out of service).  The veteran's history of 
back trauma in service is not supported by the clinical 
evidence of record and there is no showing of continuity of 
symptoms from service to the initial clinical findings of 
back disability many years after service.  Medical opinions 
have no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993)

The Board has also considered the report of a January 2002 VA 
orthopedic examination.  Following a detailed review of the 
claims folder, which included the service medical records, 
the examiner concluded that it "not likely" that the 
herniated nucleus pulposus that the veteran was treated for 
in 1988 was caused or aggravated by his military service.  He 
stated that any lumbar strain that the veteran suffered in 
service was likely minor.  The examiner observed that 
herniated discs usually followed an acute event, and that the 
veteran's service medical records were absent any findings of 
such an event.  He also noted that the veteran did not 
register the complaints/symptoms usually attributed to a 
herniated disc (severe back pain with radiation) in service.  
The examiner added that the decade long lapse between the 
veteran's service discharge and the first post-service 
evidence of treatment for back problems suggested that the 
veteran's herniated nucleus pulposus in 1988 was caused by a 
post-service event.  Reference was made to an "incident" in 
1982.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown , 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board finds that the January 2002 VA opinion much more 
probative that then opinion made by Dr. Stewart.  As noted 
above, Dr. Stewart's opinion has limited probative value 
because the opinion was based on an unsubstantiated history 
provided by the veteran rather than review of the service 
medical records.  On the other hand, the VA opinion is 
detailed, reflects a greater knowledge of the veteran's 
medical history, to include a review of the service medical 
records, and provides a sound basis for the conclusions 
provided.

The Board has considered the 1996 statements from D.G. and 
J.R., who indicated that they worked with veteran when he was 
employed G.N.B. Batteries.  Both individuals indicated that 
the veteran had been placed on a "light duty" due to his 
back problems.  Despite this limitation, J.R. stated that the 
veteran was given duties that required bending and heavy 
lifting.  D.G. noted that the veteran had given a history of 
injuring his back in service.  These individuals are 
competent as a laymen to report that on what they observed 
(personal knowledge).  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, they are not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that either individual has 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a cervical 
spine injury and that, therefore, the provisions of § 5107(b) 
are not applicable.  


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


